               Case 2:19-cv-01451-MJP Document 55 Filed 10/23/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          KIER KEAND’E GARDNER,                              CASE NO. C19-1451 MJP

11                                  Plaintiff,                 ORDER DENYING MOTION TO
                                                               AMEND JUDGMENT
12                  v.

13          WHATCOM COUNTY, et al.,

14                                  Defendants.

15

16          THIS MATTER comes before the Court on Defendant’s Motion to Alter or Amend the

17   Judgment. (Dkt. No. 52.) Having considered the Motion and all related papers, the Court

18   DENIES the Motion.

19          District courts may reconsider grants of summary judgment under either Fed. R. Civ. P.

20   59(e) (motion to alter or amend a judgment) or Fed. R. Civ. P. 60(b) (relief from judgment). See,

21   e.g., Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).

22   “Reconsideration is appropriate if the district court (1) is presented with newly discovered

23   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is

24


     ORDER DENYING MOTION TO AMEND JUDGMENT - 1
               Case 2:19-cv-01451-MJP Document 55 Filed 10/23/20 Page 2 of 3




 1   an intervening change in controlling law.” Id. at 1263. “There may also be other, highly

 2   unusual, circumstances warranting reconsideration.” Id.

 3          Plaintiff argues the Court committed clear error and the decision to dismiss his claims

 4   upon adoption of the Report and Recommendation of the Honorable Michelle L. Peterson,

 5   United States Magistrate Judge was manifestly unjust. In particular, Plaintiff contends the Court

 6   did not review his claims de novo upon receipt of the Report and Recommendation, ignoring

 7   several of Plaintiff’s “20 plus” objections including his objection that he was never given a

 8   grievance form and was generally denied access to the grievance process.

 9          To the contrary, the Court noted that the Report and Recommendation had explicitly

10   addressed these allegations but concluded that Plaintiff “failed to demonstrate an impediment

11   existed making WCJ’s available administrative remedies for grievances effectively unavailable

12   to him.” (Dkt. No. 43 at 16.) Specifically, the Report and Recommendation noted that Plaintiff’s

13   allegations about the unavailability of the grievance procedures are “vague and conclusory—they

14   lack any detail regarding specific instances of interference undertaken by an identifiable WCJ

15   official or WCJ floor officer concerning the claims addressed in his amended complaint.” (Id. at

16   16.) And upon de novo review of the record, including an evaluation of Plaintiff’s Objections,

17   the Court agreed, writing that Plaintiff’s general allegations of being denied grievance forms

18   “‘fail to sufficiently demonstrate that the WCJ grievance process was effectively unavailable to

19   him’” and are therefore insufficient to establish a genuine issue of material fact. (Dkt. No. 46 at

20   3.) The Court also noted that Plaintiff’s remaining objections “do not affect the analysis or

21   central conclusion of the Report and Recommendation that Plaintiff’s amended complaint should

22   be dismissed because he failed to exhaust his administrative remedies.” (Id.)

23

24


     ORDER DENYING MOTION TO AMEND JUDGMENT - 2
               Case 2:19-cv-01451-MJP Document 55 Filed 10/23/20 Page 3 of 3




 1           Plaintiff’s Motion is DENIED. Plaintiff has already raised, and the Court has already

 2   rejected, Plaintiff’s argument regarding the basis on which the Court granted summary judgment

 3   in Defendants’ favor and Plaintiff’s present Motion presents no basis for the Court to amend or

 4   alter that decision.

 5

 6           The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

 7           Dated October 23, 2020.



                                                            A
 8

 9
                                                            Marsha J. Pechman
10                                                          United States Senior District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO AMEND JUDGMENT - 3
